EXHIBIT 10.1

 

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT (this "Amendment"), dated as of July 7, 2005, is by and
between NATIONAL BEEF PACKING COMPANY, LLC, a Delaware limited liability company
(the "Borrower"), the lenders party to the Original Agreement referenced below
(collectively, the "Lenders" and individually, a "Lender"), U.S. AGBANK, FCB, as
Co-Syndication Agent, COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
"RABOBANK INTERNATIONAL", NEW YORK BRANCH, as Documentation Agent, and COBANK,
ACB, an agricultural credit bank ("CoBank"), as Lead Arranger, Co-Syndication
Agent, Swing Line Lender and Administrative Agent for the Lenders, the Issuers
and the Swing Line Lender hereunder (in its capacity as Administrative Agent,
together with its successors and assigns in such capacity, the "Agent").

RECITALS

The parties described above are parties to a Fourth Amended and Restated Credit
Agreement dated as of December 29, 2004 (the "Original Agreement").

The Borrower has requested that certain amendments be made with respect to the
Original Agreement and the Required Lenders have agreed to accommodate such
requests on the terms and subject to the conditions set forth in this Amendment.

ACCORDINGLY, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS

1.1       Original Agreement Definitions.  Terms defined in the Original
Agreement shall have the same meaning when used herein unless otherwise
expressly indicated.

ARTICLE II
AMENDMENTS

2.1    Amendment of Section 1.2 of the Original Agreement:  Section 1.2 of the
Original Agreement is hereby amended by inserting the following new definition:

"'Senior Notes' means the Borrower's $160,000,000 aggregate principal amount
10-1/2% Senior Notes due August 1, 2011."

--------------------------------------------------------------------------------


2.2       Amendment of Section 10.3 of the Original Agreement:  Section 10.3 of
the Original Agreement is hereby amended by deleting the word "and" immediately
before subsection (o) of such Section thereof and by inserting the following new
phrase immediately after such subsection (o): 

"and (p) purchases permitted by the proviso to Section 10.14."

2.3       Amendment of Section 10.4 of the Original Agreement:  Section 10.4 of
the Original Agreement is hereby amended by deleting the word "and" immediately
before subsection (i) of the first sentence of such Section and by inserting the
following new phrase at the end of such sentence: 

"and (j) resales of Senior Notes previously purchased pursuant to the proviso to
Section 10.14 so long as no Default or Matured Default shall have occurred and
be continuing at the time of any such resale or be caused by any such resale."

2.4       Amendment to Section 10.14 to the Original Agreement.  Section 10.14
of the Original Agreement is hereby amended in its entirety to read as follows:

"The Borrower shall not directly or indirectly prepay, redeem or purchase prior
to maturity, or deposit funds or property for the prepayment, redemption or
purchase prior to maturity of (i) any Indebtedness of the Borrower which is
subordinated to the payment of any portion of the Liabilities or (ii) the Senior
Notes; provided, however, that the Borrower may make purchases of up to
$30,000,000 in cumulative purchase price (including any premium) of Senior Notes
so long as no Default or Matured Default shall have occurred and be continuing
at the time of any such purchase or be caused by any such purchase."

2.5       Amendment to Exhibit 7J to the Original Agreement.  Exhibit 7J to the
Original Agreement is hereby amended in its entirety to read as set forth on
Annex A to this Amendment

ARTICLE III
CONDITION PRECEDENT

3.1       Condition to Effectiveness of this Amendment.  This Amendment shall
become effective when the Agent shall have received this Amendment, duly
executed by the Borrower, the Agent and the Required Lenders.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

4.1       Representations and Warranties.  To induce the Agent, the Swing Line
Lender, the Issuers and the Lenders to enter into this Amendment, the Borrower
hereby represents and warrants to such Persons as follows:

2

--------------------------------------------------------------------------------


(a)       The Borrower's execution and delivery of this Amendment and the
performance of its obligations hereunder and under the Original Agreement as
amended by this Amendment, (i) are within the Borrower's powers; (ii) are duly
authorized by the Borrower's  managers and, if necessary, the Borrower's
members; (iii) are not in contravention of any material law or laws, or the
terms of the Borrower's operating agreement, or other organizational documents,
or of any indenture, agreement or undertaking to which the Borrower is a party
or by which the Borrower or any of the Borrower's property is bound; (iv) do not
require any governmental consent, registration or approval; (v) do not
contravene any contractual or governmental restriction binding upon the
Borrower; and (vi) will not, except as contemplated or permitted by this
Agreement, result in the imposition of any lien, charge, security interest or
encumbrance upon any of the Borrower's property under any existing indenture,
mortgage, deed of trust, loan or credit agreement or other material agreement or
instrument to which the Borrower is a party or by which the Borrower or any of
the Borrower's property may be bound or affected.

            (b)       This Amendment and the Original Agreement as amended by
this Amendment set forth the legal, valid and binding obligations of the
Borrower and are enforceable against the Borrower in accordance with their
respective terms.

ARTICLE V
MISCELLANEOUS

5.1       Reference to and Effect on the Original Agreement and the other
Financing Documents.

(a)       The Original Agreement, as hereby amended, and the other Financing
Documents remain in full force and effect and are hereby ratified and confirmed.

(b)       The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent, the Swing Line
Lender, the Issuers or the Lenders under the Original Agreement or any of the
other Financing Documents, nor constitute a waiver of any provision thereof.

(c)       This Amendment constitutes a Financing Document as such term is used
in the Original Agreement as amended hereby.

3

--------------------------------------------------------------------------------


5.2       Continuation of Representations and Warranties.  The Borrower
represents and warrants to the Agent, the Swing Line Lender, the Issuers and the
Lenders that on and as of the date hereof and after giving effect to this
Amendment and to disclosures to the Agent made from time to time in accordance
with the Original Agreement, (i) all of the representations and warranties
contained in the Original Agreement are correct and complete in all material
respects as of the date hereof, as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case they were true and correct as of such earlier
date, and (ii) no Default or Matured Default shall have occurred and be
continuing.

5.3       Merger and Integration, Superseding Effect.  This Amendment, together
with the Original Agreement as amended by this Amendment and the other Financing
Documents, from and after the date hereof, embodies the entire agreement and
understanding between the parties hereto and supersedes and has merged into it
all prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that the Original Agreement, as amended by this
Amendment, shall control.

5.4       Expenses.  The Borrower agrees to pay all of the expenses, including
reasonable attorney's fees and expenses, incurred by the Agent in connection
with this Amendment.

5.5       Counterparts.  This Amendment may be executed in several counterparts
and by the different parties on separate counterparts, each of which together
shall be construed as one original and all of which shall constitute together
but one and the same Amendment. Facsimile signatures on this Amendment shall be
considered as original signatures.

5.6       Successors.  Whenever in this Agreement there is reference made to any
of the parties hereto, such reference shall be deemed to include, wherever
applicable, a reference to the respective successors and assigns of the
Borrower, the Agent, the Swing Line Lender, the Lenders and the Issuers.

5.7       Headings.  The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.

5.8       Governing Law.  This Agreement shall be construed in all respects in
accordance with, and governed by, the laws and decisions of the State of
Colorado without regard to the application of conflict of laws principles.

 [Signature Page Follows]

 

 

 

 4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

  NATIONAL BEEF PACKING
COMPANY, LLC     

 By:

/s/ Jay D. Nielsen

 Its:

Chief Financial Officer

 

  COBANK, ACB, individually and as Lead Arranger, Co-Syndication Agent and
Administrative Agent     

 By:

/s/ Jim Stutzman

 Its:

Vice President

           

  COÖPERATIEVE CENTRALE  RAIFFEISEN-BOERENLEENBANK B.A., "RABOBANK
INTERNATIONAL", NEW  YORK BRANCH, individually and as Documentation Agent     

 By:

/s/ Shane Bownds

 By:

/s/ Rebecca O. Morrow

 Its:

Executive Director

 Its:

Executive Director

 

  AMARILLO NATIONAL BANK  

 By:

/s/ Leonard Herrington

 Its:

Vice President

 

U.S. AGBANK, F.C.B., as Co-Syndication Agent    

 By:

/s/ Greg Sommerhalder

 Its:

Vice President

[Signature Page to First Amendment]

5

--------------------------------------------------------------------------------